DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 5 recites: “a heater installed in the case such that an end portion thereof” should be -- a heater installed in the case such that an end portion of the heater--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1; 6 line 6 recites: “when an electrical signal is applied thereto”. It is ambiguous that Applicant just simply recite an electric signal, but where is this electric signal from and how does this electric signal actually is applied to the heater to generate the heat, and what kind of electric signal that Applicant is recited here. Since, Applicant just simply recited the electric signal but no further limit about the electric signal here. Therefore, further clarification is required.
	Claims 2-5; and 7-9 are respectively depending on claims 1; 6. Therefore, claims 2-5; and 7-9 also are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruscio et al. (US 2014/0301721).
As per claim 1: Ruscio discloses an aerosol generation device comprising: a case 100 into which a cigarette 150 is to be inserted; a protrusion pipe (as shown in fig. 1) of a hollow shape protruding from one end portion of the case 100 and having an opening 130; a heater 140 installed in the case 100 such that an end portion thereof is positioned inside the protrusion pipe, and configured to generate when an electric signal is applied thereto (inherent for the heater to generate the heat once the heater is turn On or during operation by the users); and a heater fixing portion installed inside the protrusion pipe to support the heater 140, and comprising a round surface that extends from an inner side surface of the protrusion pipe (as shown in fig. 2; and Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5; 9; and 13 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscio et al. (US 2014/0301721) in view of Chung (US 2015/0216234).


Chung discloses using an elastic sealing member interposed between the protrusion pipe and the heater fixing portion to support the heater (see fig. 2; and Para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aerosol generating device of Ruscio by having a sealing member interposed between the protrusion pipe and the heater fixing portion to seal a gap between the protrusion pipe and the heater fixing portion as taught by Chung to further provide a stable, reliable support to the heater and to further prevent leaked issues. 

As per claims 3-5; 9; 13: Chung discloses wherein the heater fixing portion further comprises a sealing groove formed in a surface in contact with the protrusion pipe, and wherein the sealing member is installed in the sealing groove; and wherein the protrusion pipe comprises a sealing groove formed in a surface in contact with the heater fixing portion, and -28-wherein the sealing member is installed in the sealing groove (as shown in fig. 2; and Para. [0060]). Although, Chung does not mention the sealing member comprises an elastic material. However, a person having ordinary skill in the art would know that having the sealing groove with an elastic material is well known, common knowledge and commonly used in the art. Furthermore, using elastic material for the sealing groove could further benefit the flexibility, the endurance and best to secure any leaked may occur in the aerosol generating device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sealing groove in an elastic material in order to sustain the heat, and to secure any leaked may occur from the aerosol device.

Claims 6; 10 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Ruscio et al. (US 2014/0301721) in view of Chung (US 2015/0216234) and further in view of Li et al. (US 2017/0172215).

Li discloses the heater fixing portion includes a bank member extending in a circumferential direction around the heater and protruding toward an upper side of the heater fixing portion and inserted into the protrusion pipe (as shown in fig. 2; element 420) for moving the heater (see Para. [0026-0027])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aerosol generating device of Ruscio by having a bank member protruding upward from a surface in contact with the protrusion pipe as taught by Li in order to further moving the heater as desire.

As per claim 10: Ruscio discloses an aerosol generation device comprising: a case 100 into which a cigarette 150 is to be inserted; a protrusion pipe (as shown in fig. 1) of a hollow shape protruding from one end portion of the case 100 and having an opening 130; a heater 140 installed in the case 100 such that an end portion thereof is positioned inside the protrusion pipe, and configured to generate when an electric signal is applied thereto (inherent for the heater to generate the heat once the heater is turn On or during operation by the users); and a heater fixing portion installed inside the protrusion pipe to support the heater 140 (see Para. [0026-0027]); and a base portion surrounding and supporting a battery 110 and a controller 120, which transmit the electric signal to the heater, and installed inside the case 110 to be engaged with the protrusion pipe (as shown in fig. 1)
However, Ruscio does not explicitly disclose a sealing member interposed between the protrusion pipe and the base portion to seal a gap between the protrusion pipe and the base portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aerosol generating device of Ruscio by having a sealing member interposed between the protrusion pipe and the base portion to seal a gap between the protrusion pipe and the base portion as taught by Chung to further prevent any leaking to the controller as well as the battery. Furthermore, having any seal to the part which is stored/located the controller and the battery is well known, common knowledge and commonly used in the art of aerosol generating device because that is the least to protest the device from damage and ensure the device life to the users if there is any leaking from the atomizer/cartridge after all.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831